Title: Joseph Slaughter’s Survey of the Poplar Forest Curtilage, 5 December 1812
From: Slaughter, Joseph,Jefferson, Thomas
To: 


            
          Beginning at a the South branch of Tomahawk on Stake near a Blaze Made on a Small ash tree No 5 W 132 poles to Stake on the North West Side of the main Tomahawk Creek thenc N 85 E 80 poles to Stake thence S 5 E 112 poles to Stake on the Bank of the South Branch and a Small Maple Blazed thence up the Same as it Meanders N 89 W S 52 west the Distance about Eaqueal up the Same To the Begining—.
          Jos SlaughterDec. 5. 1812.
        